Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 1 of 30 Page ID #:182




                   EXHIBIT G
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 2 of 30 Page ID #:183

                                                                                                      US007167871B2


(12) United States Patent                                                         (10) Patent No.:                  US 7,167,871 B2
       Farahat et al.                                                             (45) Date of Patent:                       *Jan. 23, 2007
(54)   SYSTEMIS AND METHODS FOR                                           (56)                         References Cited
       AUTHORITATIVENESS GRADING,                                                               U.S. PATENT DOCUMENTS
       ESTMLATION AND SORTING OF
       DOCUMENTS IN LARGE HETEROGENEOUS                                               5,260,999 A * 11/1993 Wyman ....................... 705/59
       DOCUMENT COLLECTIONS                                                           5,278,980 A        1/1994 Pedersen et al.
                                                                                      5.438,508 A * 8/1995 Wyman ......................... 705/8
(75) Inventors: Ayman O. Farahat, San Francisco, CA                                   5,442,778 A        8, 1995 Pedersen et al.
                (US); Francine R. Chen, Menlo Park,                                   5,659,616 A    8, 1997 Sudia .......................... 705/76
                CA (US); Charles R. Mathis, Stanford,                                 5,687,364 A * 11/1997 Saund et al. ................... 704/5
                CA (US); Geoffrey D. Nunberg, San                                     5,884,305 A        3/1999 Kleinberg et al.
                Francisco, CA (US)
(73) Assignee: Xerox Corporation, Stamford, CT                                                             (Continued)
                (US)                                                                              OTHER PUBLICATIONS

(*) Notice:        Subject to any disclaimer, the term of this            Boll et al., “ZyX- a multimedia document model for reuse and
                   patent is extended or adjusted under 35                adaptation of multimedia content”. IEEE, 2001, pp. 361-382.*
                   U.S.C. 154(b) by 550 days.                                                     (Continued)
                   This patent is Subject to a terminal dis               Primary Examiner Thuy N. Pardo
                   claimer.                                               (74) Attorney, Agent, or Firm—Oliff & Berridge, PLC
(21) Appl. No.: 10/232,714                                                (57)                            ABSTRACT
(22) Filed:        Sep. 3, 2002
                                                                          Systems and methods for determining the authoritativeness
(65)                  Prior Publication Data                              of a document based on textual, non-topical cues. The
                                                                          authoritativeness of a document is determined by evaluating
       US 2003/02261OO A1         Dec. 4, 2003                            a set of document content features contained within each
                                                                          document to determine a set of document content feature
            Related U.S. Application Data                                 values, processing the set of document content feature
(60) Provisional application No. 60/380,876, filed on May                 values through a trained document textual authority model,
       17, 2002.                                                          and determining a textual authoritativeness value and/or
                                                                          textual authority class for each document evaluated using
(51)   Int. C.                                                            the predictive models included in the trained document
       G06F 7700              (2006.01)                                   textual authority model. Estimates of a document's textual
                                                                          authoritativeness value and/or textual authority class can be
(52)                                707/102; 707/2; 707/9;                used to re-rank documents previously retrieved by a search,
                     707/10; 707/101: 707/103.4; 707/104.1                to expand and improve document query searches, to provide
(58)   Field of Classification Search ................ 707/15,            a more complete and robust determination of a documents
                   707/10, 101, 102, 103 R, 104.1, 103 Y, 9;              authoritativeness, and to improve the aggregation of rank
                                                     709/223              ordered lists with numerically-ordered lists.
       See application file for complete search history.                                       25 Claims, 13 Drawing Sheets
                                                                           S200


                                                        PRODEOMENTATRIBUTE
                                                         CASSFIATNFRAMEWORK

                                                                                        S22.
                                                       APFREORKTLASS-ABEL
                                                           MENSNATRAININGSET

                                                                                        23.
                                                      SELETASUBSET OFOUMENTONTENT
                                                    EURESFROEAHASS-ASEEDOCUMEN

                                                                                        S24
                                                        dEERMNEASE FOCUMENT
                                                          ONTENTFEATUREWALUES

                                                                                        Sis
                                                     NODEDOCUMENTONTENFEATUREWALUES

                                                                                         s
                                                     BYEOPPREDIYMdELATUTLES
                                                       DocMENTENTFEATUREWALUES
                                                    TODETERMINEATEUAAUTHORTAVENESS
                                                       WALUE ANDORTETUALAUTHORT
Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 3 of 30 Page ID #:184


                                                            US 7,167,871 B2
                                                                     Page 2

                U.S. PATENT DOCUMENTS                                         2003/0101166 A1*      5/2003 Uchino et al. ................. 707/2
                                                                              2003. O132854 A1*     7, 2003 Swan et al. ..          340,825.49
    5,982,956       11, 1999    Lahmi ........................ 382,306        2003/0200299 A1 * 10/2003 Jamison, III ................ 709,223
    6,073,160        6, 2000    Grantham et al.           ... 709/200         2003/0217047 A1* 11/2003 Marchisio ...................... 707/3
    6,112,202        8, 2000    Kleinberg                                     2003/0227392 A1* 12/2003 Ebert et al. ............ 340,825.49
    6,112,203        8, 2000    Bharat et al. ..................
    6,178.417         1, 2001   Syeda-Mahmood                                                 OTHER PUBLICATIONS
    6,233,575        5, 2001    Agrawai et al.                            Freund et al., “Experiments with a New Boosting Algorithm”.
    6,263,351        T/2001     Wolfe                                     AT&T Research, http://www.research.att.com/orgs/SSri people/
    6,269,368        T/2001     Diamond ....................... 707/6
                     9, 2001    Page                                      (yoav.schapire)/, 1996.
    6,285,999                                                             Sean Slattery et al., “Discovering Test Set Regularities in Relational
    6,334,131       12, 2001    Chakrabarti et al.
    6,336,112         1, 2002   Chakrabarti et al.                        Domains”. Proceedings of the Seventeenth International Confer
    6,446,061        9, 2002    Doerre et al. .................. 707/3    ence on Machine Learning, Sep. 17, 2000, pp. 895-902.
    6,453,307        9, 2002    Schapire et al. .....       ... 706/12    Huan Chang et al., “Learning to create Customized Authority Lists'.
    6,502,081       12, 2002    Wiltshire et al. ....     ... 706/12      Conference Info: Proceedings of the Seventeenth International
    6,560,600        5/2003     Broder ................    ... 707/7      Conference on Machine Learning, Jun. 29, 2000, pp. 127-134.
    6,606,620        8, 2003    Sundaresan et al. .       ... TO7.3       David Cohn, “Learning to Probabilistically Identify Authoritative
    6,751,600        6, 2004    Wolin ...............      ... 706, 12    Documents”. Conference Info: Proceedings of the Seventeenth
    6,862,710        3, 2005    Marchisio ...             T15,501.1       International Conference on Machine Learning, Jun. 29, 2000, pp.
                                                                          167-174.
2001/00448.10       11, 2001    Timmons .......               707/513
2002/0138478         9, 2002    Schwartz et al. .............. 707/3      * cited by examiner
Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 4 of 30 Page ID #:185


U.S. Patent        Jan. 23, 2007   Sheet 1 of 13        US 7,167,871 B2
Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 5 of 30 Page ID #:186


U.S. Patent             Jan. 23, 2007   Sheet 2 of 13           US 7,167,871 B2




                                                        57 -7



         0
         ZZ


              HETONI)
       08?                    06%
Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 6 of 30 Page ID #:187


U.S. Patent        Jan. 23, 2007        Sheet 3 of 13                  US 7,167,871 B2



                                                                              300

                use of particular characters in the plain text (e.g.
                question marks, semicolons)
                numerals or particular styles of numerals (e.g.
                "34.56," "1957:31")                                           320
                particular words (e.g., "I," "Mr.," "Dr.," "today")
                word-classes (e.g., words with learned prefixes
                like "pseudo-" or "hetero-" or learned suffixes               327
                like "-acious", "-metric", "-icality")
                words in certain grammatical locations (e.g.
                sentences beginning with adverbs)
                HTML features (hyperlinks, tables, images, page
                color)                                                        322
                abbreviations and classes of abbreviations (e.g.
                "pp.", "c.c."                                                 323
                text characteristics (e.g. document length,
                average and standard deviation of word,
                sentence, and paragraph lengths)
                part of speech tagging features (e.g. number of
                noun phrases, verb phrases)                                    324
                different readability indices (e.g. Gunning Fog or
                Flech).




                                 FIG. 3
Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 7 of 30 Page ID #:188


U.S. Patent        Jan. 23, 2007   Sheet 4 of 13                 US 7,167,871 B2




                                        2322

            DOCUMENTATTRIBUTE MODEL

                                                   2324
                      DOCUMENTS CLASS
                       ABELING MODEL
                                                          2326

                      DOCUMENT CONTENT FEATURES
                        SUBSETSELECTION MODEL



                         PREDCTIVE MODEL FOR ASSIGNING
                        DOCUMENT CONENT FEATURE WALUES
                          TO ATEXTUAL AUTHORTYRANK

    TRANED DOCUMENTTEXTUALAUTHORTY MODEL




                               F.G. 4
Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 8 of 30 Page ID #:189


U.S. Patent        Jan. 23, 2007          Sheet 5 of 13                     US 7,167,871 B2

                                   FIG. 5
           40                                                                420

        NUMBER        ATTRIBUTE                           VALUES
                        REVIEW                         REVIEWED (R)
                                                      NOT REVIEWED(N)
           2     AUTHOR's BACKGROUND PROFESSIONAL (P), GENERAL(G)
                       AUDIENCE                PROFESSIONAL (P), GENERAL(G)
                 AUTHOR'S AFFILATION | PROFESSIONAL (P), MEDIA (M)
                                        COMMERCIAL (C), NONE (N)




                 40                                                   430

                            AII R B UT
                                                 4.         CLASS




                                         440


                                   F.G. 6
Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 9 of 30 Page ID #:190


U.S. Patent        Jan. 23, 2007   Sheet 6 of 13        US 7,167,871 B2

                                           S200

                                                       S20
                  PROVIDE DOCUMENTATTRIBUTE
                   CLASSIFICATION FRAMEWORK

                                                       S220
                APPLY FRAMEWORKTO CLASS-LABEL
                  DOCUMENTS IN A TRAINING SET

                                                       S230
              SELECT ASUBSET OF DOCUMENT CONTENT
           FEATURES FROM EACH CLASS-LABELED DOCUMENT

                                                       S240
                  DETERMNEASET OF DOCUMENT
                    CONTENT FEATUREWALUES

                                                       S250
            ENCODE DOCUMENT CONTENT FEATURE WALUES

                                                        S260
             DEVELOPPREDICTIVE MODELTHATUTILIZES
                DOCUMENT CONTENT FEATURE WALUES
            TO DETERMINEATEXTUALAUTHORITATIVENESS
                 VALUE AND/ORTEXTUALAUTHORITY

                                           S270



                          FIG. 7
Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 10 of 30 Page ID #:191


U.S. Patent           Jan. 23, 2007           Sheet 7 of 13                  US 7,167,871 B2



                                                                S300

                                                                                     S30
                   IDENTIFY FIRST SET OFRELEWANT
                          WEBDOCUMENTS

                                                                                     S320
      DETERMINE SET OF DOCUMENT CONTENT FEATURE
          WALUES FOREACHREEWANT DOCUMENT

                                                                                     S330
             DETERMINETEXUALAUTHORITATIVENESS
                   WALUES OF RELEWANT DOCUMENTS

       was     a         .   .    .   .   .     .   .   .   .    .   .   .   .   .



      DETERMINE DOCUMENTTEXTUALAUTHORITY CLASS


                                                                S350



                                 FIG. 8
Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 11 of 30 Page ID #:192


U.S. Patent        Jan. 23, 2007     Sheet 8 of 13      US 7,167,871 B2


                              STAR               S400
                                                             S40
          IDENTIFY AFIRST SET OF RELENANT DOCUMENTS

                                                             S420
            SELECT PRE-DETERMINED NUMBER OF HIGH
          SOCIAL AUTHORITY-RANKED DOCUMENTS FROM
               FIRST SET OF RELENANT DOCUMENTS

                                                             S430
         DETERMINETEXTUALAUTHORITATIVENESS VALUE
           FOREACH HIGH SOCIAL AUTHORTY-RANKED
                    DOCUMENT SELECTED

                                                             S440
            RE-ORDER HIGH SOCIAL AUTHORITY-RANKED
                  DOCUMENTS BASED ON THEIR
               TEXTUALAUTHORITATIVENESS WALUE
                                                             S450
                 DISPLAY RE-ORDERED DOCUMENTS


                                                S460


                          FIG. 9
Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 12 of 30 Page ID #:193


U.S. Patent        Jan. 23, 2007   Sheet 9 of 13        US 7,167,871 B2


                                               S500
                                                             S570
                 DENIFYAFIRST SET OFREEWANT
                       WEB DOCUMENTS

                                                             S520
                EWALUATE LINKSTRUCTURE OF EACH
                    RELEWANT WEB DOCUMENT

                                                            S530
              EWALUATETEXTUALAUTHORITATIVENESS
             WALUE OF EACHRELEWANT WEBDOCUMENT


          ESTIMATE AWEIGHTED SOCIALAUTHORITYRANK
          FOREACH RELEWANT WEBDOCUMENTBASED ON
          ESTMATED TEXTUAL AUTHORTAWENESS WALUE

                                                            S550
                          DISPLAY
            WEIGHTED AUTHORTY-RANKED DOCUMENTS


                                              S560


                        FIG. O
Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 13 of 30 Page ID #:194


U.S. Patent        Jan. 23, 2007      Sheet 10 of 13    US 7,167,871 B2

                              START            S600
                                                         S60
          IDENTIFYAFIRST SET OF RELENANT DOCUMENTS

                                                         S620
             EWALUAETEXTUAL AUTHORATIVENESS
          WALUES OF FIRST SE OF RELEWAN DOCUMENTS


          IDENTIFYSECONDSET OF RELENANT DOCUMENTS        S630
           HAVING TEXTUALAUTHORTATIVENESS WALUES
                 GREATER THAN PREDETERMINED
               TEXTUALAUTHORTAWENESS WALUE

                                                         S640
            DEFINE CANDDATE QUERY EXPANSION TERMS
            FROMSECONDSET OF RELEWANT DOCUMENTS

                                                         S650
              SELECT OUERY EXPANSION TERMS FROM
               (ANDDATE QUERY EXPANSION TERMS

                                                         S660
                DISPLAY QUERY EXPANSON TERMS


                                              S670


                       F.G.
Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 14 of 30 Page ID #:195


U.S. Patent        Jan. 23, 2007   Sheet 11 of 13       US 7,167,871 B2

                               START           S700

                                                               S770
                     IDENTIFY AFIRS SET
            RANK ORDERING OF RELEWANT DOCUMENTS

                                                               S/20
        EVALUATETEXTUALAUTHORATIVENESS VALUES OF
       FIRST SET RANK ORDERING OF RELEWANT DOCUMENTS

                                                              S730
         DETERMINEASECONDSET RANK ORDERING OF
       REEWANT DOCUMENTS FROM THE FIRS SETBASED
      ONDOCUMENTSTEXTUALAUTHORTATWENESS WALUES

                                                              S740
                  AGGREGATE FIRST SET AND
                SECONDSET OF RANK ORDERINGS

                                                              S750
                    DISPLAYAGGREGATED
                AUTHORTY-RANKED DOCUMENTS


                                             S/60


                       FIG. 2
Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 15 of 30 Page ID #:196


U.S. Patent        Jan. 23, 2007   Sheet 12 of 13       US 79 167,871   B2




       08% ; 9           Of
                          C
                         CN
Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 16 of 30 Page ID #:197
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 17 of 30 Page ID #:198


                                                     US 7,167,871 B2
                              1.                                                                        2
           SYSTEMIS AND METHODS FOR                                    edge of the subject at hand, or for that matter that scholars
         AUTHORITATIVENESS GRADING,                                    or journalists are generally disposed to cite Jones’ book,
       ESTMLATION AND SORTING OF                                       although that may very well be the case. Rather, what is
   DOCUMENTS IN LARGE HETEROGENEOUS                                    meant is that the book is authoritative on internal grounds.
        DOCUMENT COLLECTIONS                                           These internal grounds can include that the book reads as if
                                                                       it is well-researched, that the book uses language in a skillful
         BACKGROUND OF THE INVENTION                                   and appropriate way, that the book contains numerous
                                                                       references of the right sort, and the like.
  1. Field of Invention                                                    In society at large, as evidenced on the Web, there is much
  This invention generally relates to the field of information    10   more heterogeneity in knowledge and viewpoint. The fact
ranking and retrieval.                                                 that a text is widely referenced may not by itself assure that
  2. Description of Related Art                                        it is authoritative in the broader sense of the term. This point
  A notoriously difficult problem in using large heteroge              becomes particularly important when it comes to issues
neous document collections, such as the World Wide Web                 where there is a large amount of misinformation abroad,
(the “Web’), is that it is not easy to recognize which            15   Such as in obtaining medical information. For example,
documents, for example, which web pages and web docu                   when the query "heterosexual transmission AIDS virus' was
ments, provide reliable authoritative information about a              provided to the Google(R) search engine during a Web-based
subject. The problem is particularly significant where it              document search, the first 50 web pages/web links returned
concerns “high-value' informational needs, such as retriev             by the search engine contained a number of pages that most
ing medical information, where the cost of error may be                people would judge as authoritative, but also included some
high.                                                                  pages that the majority of health professionals would be
   Authoritativeness of a web page or document is com                  unlikely to recommend. Such as, for example a page about
monly measured based on Social networks represented by                 how federal AIDS policy is shaped by the “homosexual
the link structure of the Web. “The anatomy of a large-scale           agenda,” and a page that accuses the government of reward
hypertextual (web) search engine.” by S. Brin et al., 7"          25   ing promiscuity by providing AIDS patients with housing
International World Wide Web Conference, 1998, and                     assistance and other benefits. These pages came up well
“Authoritative sources in a hyperlinked environment, by J.             before other general-information pages from the HIV Insite
Kleinberg, Proc. of the 9' ACM-SIAM Symposium on                       project at the University of California at San Francisco or the
Discrete Algorithms, 1998, each of which is incorporated               Harvard AIDS Institute.
herein by reference in its entirety, respectively discuss the     30      Misclassifications like those presented above are inevi
algorithm used by the PageRank(R) Search engine imple                  table if only network authoritativeness is considered, inas
mented by the search site Google(R) and HITSR) algorithm.              much as purely quantitative analyses of linking patterns are
                                                                       often insufficient to distinguish concentrated, socially-mar
            SUMMARY OF THE INVENTION                                   ginal Subcommunities from mainstream sites. Similarly, it
                                                                  35   often happens that a text that is authoritative on internal
   Exemplary algorithms, such as HITSR) and the algorithm              grounds occurs in a site that is not widely linked to. Such as,
used by PageRank(R) search engine, are used to determine the           for example, a government health institute report that some
authoritativeness of a web page based on its link structure.           one has included on a Geocities site.
However, these techniques do not consider the content of the             This invention provides systems and methods for estimat
documents, even though the content is often a highly useful       40   ing the authoritativeness of a document based on textual,
indicator of the authoritativeness of a document, and the              non-topical cues.
authoritativeness of the content is not derivable from link              This invention provides systems and methods for deter
structure alone.                                                       mining authoritativeness of a document that complement
   The concept of “authoritativeness” has two interpreta               systems and methods employed for estimating authoritative
tions. The first is grounded in Social networks and is in         45   ness of a document based on link structure.
essence a graph-theoretical notion. As an example of social               This invention further provides systems and methods for
authority, when a newspaper says, “An authoritative source             combining textual estimates of document authoritativeness
announced that the President would veto the bill.’” people             with link analysis.
generally interpret “authoritative' to mean that the source               This invention additionally provides systems and methods
was relatively close to the people who have social authority      50   for applying textual authoritativeness estimates for re-rank
over the matter in question. The person in this case, pre              ing documents retrieved by search engines.
sumably, would be someone socially close to the President                 This invention additionally provides systems and methods
or his advisors. This is the concept of authoritativeness that         for combining textual authoritativeness with social authority
is implicit in the use of tools like citation indexes, where an        to provide a more complete and robust estimate of a docu
“authoritative' source is one that is relatively central in the   55   ment's authoritativeness.
network of citations in a given Scientific or scholarly litera            This invention further provides systems and methods for
ture. It is also the concept that is operationalized in the            applying textual authoritativeness estimates to expand and
various link-analysis approaches to implementing search                improve document query searches.
engines like Google R, where “authoritative' pages are gen                This invention further provides systems and methods for
erally those that are linked to by a number of other pages,       60   combining at least two sets of rank orderings, including at
Subject to various technical refinements.                              least one textual authoritativeness-based rank ordering and a
   This invention provides systems and methods that utilize            link-based rank ordering to produce an aggregate set order
a second concept of authoritativeness that is broadly defined          ing that is closest in some distance to each of the least two
as "textual.” When someone says, for example, “Professor               sets of rank orderings.
Jones has written an authoritative book on Roosevelt’s            65      In various exemplary embodiments, the systems and
foreign policy,” it is not necessarily implied that Jones had          methods according to this invention determine a documents
any close relation to the people who had first-hand knowl              textual authority by evaluating a set of document content
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 18 of 30 Page ID #:199


                                                    US 7,167,871 B2
                             3                                                                     4
features contained within each document, processing the set              FIG. 2 is a functional block diagram of one exemplary
of document content features through a trained document                embodiment of a system for authoritativeness grading, esti
textual authority model to determine a set of document                 mating and Sorting according to this invention;
content feature values, and outputting a textual authorita               FIG. 3 illustrates one exemplary embodiment of docu
tiveness value and/or a textual authority class for each               ment content features that can be used to determine the
evaluated document.                                                    document textual authority according to this invention;
   In various exemplary embodiments, the systems and                      FIG. 4 is a functional block diagram showing in greater
methods according to this invention select and evaluate                detail one exemplary embodiment of the trained document
document content features that represent both the linguistic           textual authority model of FIG. 2, according to this inven
                                                                  10   tion;
and presentation content, such as, for example, colors and/or             FIG. 5 illustrates one exemplary embodiment of a set of
tables, of a particular web document or web page. Document             attributes and values that are considered when classifying
content features considered by the systems and methods of              the authority of a document according to this invention;
this invention can include, for example, the use of particular            FIG. 6 illustrates one exemplary embodiment of a class
characters in the plain text, such as, for example, question      15   assigning framework for classifying the authority of a docu
marks, semicolons; word-classes. Such as, for example,                 ment based upon a set of attributes and values shown in the
words with learned prefixes like “pseudo- or "hetero- or               exemplary set in FIG. 5, according to this invention;
learned suffixes like “-acious”, “-metric', or "-icality'; vari           FIG. 7 is a flowchart outlining one exemplary embodi
ous stylistic elements, such as, for example, the average              ment of a method for training a model usable to determine
length of the sentence, its standard deviation; HTML fea               the textual authoritativeness value and/or textual authority
tures, such as, for example, hyperlinks, tables, images, page          class of a document according to this invention;
color and the like.                                                       FIG. 8 is a flowchart outlining one exemplary embodi
   In various exemplary embodiments, the systems and                   ment of a method for determining the textual authoritative
methods according to this invention process a set of docu              ness value and/or textual authority class of a document
ment content features through a trained document textual          25   according to this invention;
authority model utilizing various processing circuits or                  FIG. 9 is a flowchart outlining one exemplary embodi
routines to determine the textual authority of a document.             ment of a method for applying textual authoritativeness
The trained document textual authority model employed by               estimates for re-ranking documents according to this inven
the systems and methods of this invention is based on a set            tion;
of documents that were manually labeled as to degree of           30     FIG. 10 is a flowchart outlining one exemplary embodi
textual authority, a set of document content features that             ment of a method for combining textual authoritativeness
were determined to be good predictors of the authoritative             with social authority according to this invention:
ness of a document, and a predictive model trained on the                FIG. 11 is a flowchart outlining one exemplary embodi
labeled document data.                                                 ment of a method for applying textual authoritativeness
   In various exemplary embodiments, the systems and              35   estimates to expand document query searches according to
methods according to this invention output a textual authori           this invention;
tativeness value for each document that is determined using               FIG. 12 is a flowchart outlining one exemplary embodi
a document textual authority framework model included in               ment of a method for combining or aggregating two or more
the trained document textual authority model. The document             sets of rank orderings, including at least one textual authori
textual authority framework model considers various docu          40   tativeness-based rank ordering and a link-based rank order
ment classification attributes Such as the author's back               ing, according to this invention;
ground, the targeted audience, the author's institutional                 FIG. 13 illustrates one exemplary embodiment of textual
affiliation, and whether the document has been reviewed or             authoritativeness values and textual authority classes deter
examined by others.                                                    mined for documents obtained from network environment of
   In various exemplary embodiments, the systems and              45   FIG. 1, according to this invention; and
methods according to this invention output an authority class            FIG. 14 illustrates one exemplary embodiment of pro
for each document that is determined using a document                  cesses for determining document content feature values for
authority class framework model included in the trained                documents obtained from network environment of FIG. 1,
document textual authority model. The document authority               according to this invention.
class framework model considers various document classi           50
                                                                               DETAILED DESCRIPTION OF EXEMPLARY
fication attributes Such as the author's background, the                                  EMBODIMENTS
targeted audience, the author's institutional affiliation, and
whether the document has been reviewed or examined by                     Existing web-based document search techniques typically
others.
   These and other features and advantages of this invention
                                                                  55   identify documents based primarily on the Social authority
are described in, or are apparent from, the following detailed         of the document, such as, for example, the link structure of
                                                                       the document within the web environment. The search
description of various exemplary embodiments of the sys                results obtained using existing techniques generally include
tems and methods according to this invention.                          many top-ranked documents that are less relevant about the
        BRIEF DESCRIPTION OF THE DRAWINGS
                                                                  60   particular topic or area of interest chosen by a document
                                                                       searcher.
                                                                          The systems and methods of this invention enable docu
  Various exemplary embodiments of the systems and                     ment collection search processes, such as web-based docu
methods of this invention will be described in detail below,           ment search processes, to be improved using textual author
with reference to the following figures, in which:                65   ity estimating models. Estimating the textual authority of a
  FIG. 1 illustrates a large heterogeneous network environ             web page may be performed following a web-based docu
ment,                                                                  ment search operation using a web search engine.
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 19 of 30 Page ID #:200


                                                      US 7,167,871 B2
                              5                                                                       6
   FIG. 1 shows one exemplary embodiment of a network                    programming interfaces 295. In various exemplary embodi
environment 100 that the systems and methods of this                     ments, the authoritativeness determining system 200 may
invention are usable with. As shown in FIG. 1, a large                   optionally include a document classification accuracy
heterogeneous network 110, such as the World WideWeb,                    improvement circuit or routine 275, which is also connected
typically includes millions of web sites, several of which are           to the one or more data and/or control buses and/or appli
schematically represented as web site servers 120, 130 and               cation programming interfaces 295. In various exemplary
140. Additionally, each web site server 120, 130, 140                    embodiments, the trained document textual authority model
includes numerous web pages 122–128, 132-138 and                         232 is stored in memory 230 of the authoritativeness deter
142-148, respectively, or other web-based information                    mining system 200.
resources or documents suitable for being textually manipu          10      The controller 220 controls the operation of the other
lated by the systems and methods of this invention. The web              components of the authoritativeness determining system
pages or documents 122–128, 132-138 and 142-148 are                      200. The controller 220 also controls the flow of data
respectively arranged in a variety of web applications 150,              between components of the authoritativeness determining
160 and 170, such as, for example, web site databases, or                system 200 as needed. The memory 230 can store informa
any other appropriate web application. A user, using a              15   tion coming into or going out of the authoritativeness
personal computer or other web-enabled device that is                    determining system 200, may store any necessary programs
equipped with a Suitable web browser and communications                  and/or data implementing the functions of the authoritative
Software, can access the network 110 over a communication                ness determining system 200, and/or may store data and/or
link 214 and is able to access the documents available on the            document authoritativeness information at various stages of
network 110. The network 110 includes, but is not limited to,            processing.
for example, local area networks, wide area networks,                       The memory 230 includes any machine-readable medium
storage area networks, intranets, extranets, the Internet, or            and can be implemented using appropriate combination of
any other type of distributed network, each of which can                 alterable, volatile or non-volatile memory or non-alterable,
include wired and/or wireless portions.                                  or fixed, memory. The alterable memory, whether volatile or
  The sheer volume of information available on the network          25   non-volatile, can be implemented using any one or more of
110 presents significant difficulties to a user in retrieving the        static or dynamic RAM, a floppy disk and disk drive, a
most pertinent documents relevant to a particular area and or            writable or re-rewriteable optical disk and disk drive, a hard
topic. In various exemplary embodiments, a network or                    drive, flash memory or the like. Similarly, the non-alterable
web-connected authoritativeness determining system 200                   or fixed memory can be implemented using any one or more
according to this invention allows the web documents                30   of ROM, PROM, EPROM, EEPROM, an optical ROM disk,
122–128, 132-138 and 142-148 to be searched, graded,                     such as a CD-ROM or DVD-ROM disk, and disk drive or
estimated and/or sorted.                                                 the like.
  FIG. 2 illustrates a functional block diagram of one                      In various exemplary embodiments, the authoritativeness
exemplary embodiment of the authoritativeness determining                determining system 200 includes the trained document tex
system 200. The authoritativeness determining system 200            35   tual authority model 232 which the authoritativeness deter
connects to the network 110 via the link 214. The link 214               mining system 200 uses to process a set of documents using
can be any known or later developed device or system for                 the various circuits or routines 240,250, 260,270 and/or 275
connecting the authoritativeness determining system 200 to               to estimate the textual authoritativeness value and/or textual
the network 110, including a connection over public                      authority class of a document. The trained document textual
Switched telephone network, a direct cable connection, a            40   authority model 232 is trained on a large sample of docu
connection over a wide area network, a local area network,               ments that were manually evaluated and labeled as to their
a storage area network, a connection over an intranet or an              degree of textual authority. The trained document textual
extranet, a connection over the Internet, or a connection over           authority model 232 is discussed in detail below.
any other distributed processing network or system. In                     The document content feature values determination cir
general, the link 214 can be any known or later developed           45   cuit or routine 240 is activated by the controller 220 to
connection system or structure usable to connect the authori             determine a document content feature values for a docu
tativeness determining system 200 to the network 110.                    ment. In various exemplary embodiments, the document
   As shown in FIG. 2, the authoritativeness determining                 content feature values determination circuit or routine 240
system 200 includes one or more display devices 280 usable               may be used to evaluate, for example identify and/or select,
to display information to the user, and one or more user input      50   as shown in FIG. 3, specific document content features 310,
devices 290 usable to allow the user or users to input data              Such as, for example, one or more of question marks,
into the authoritativeness determining system 200. The one               numerals, words with learned prefixes or learned suffixes,
or more display devices 280 and the one or more input                    hyperlinks, document length, abbreviations, number of noun
devices 290 are connected to the authoritativeness determin              phrases, that may be present in a web document, such as, for
ing system 200 through an input/output interface 210 via one        55   example a web page. It will be noted that FIG. 3 is an
or more communication links 282 and 292, respectively,                   exemplary embodiment of document content features that
which are generally similar to the link 214 above.                       may be used to determine the textual authority of a docu
  In various exemplary embodiments, the authoritativeness                ment.
determining system 200 includes one or more of a controller                In various exemplary embodiments, the document content
220, a memory 230, a trained document textual authority             60   feature values determination circuit or routine 240 evaluates
model 232, a document content feature values determination               and/or extracts only a Subset, such as, for example, the
circuit or routine 240, a document textual authoritativeness             numerals 320, words with learned prefixes or learned suf
value determination circuit or routine 250, a document                   fixes 321, hyperlinks 322, abbreviations 323, and number of
textual authority class determination circuit or routine 260,            noun phrases 324, as shown in FIG. 3, of the document
and a document combined authoritativeness determination             65   content features from the large number of potential features
circuit or routine 270, all of which are interconnected over             310, Such as the question marks, numerals, words with
one or more data and/or control buses and/or application                 learned prefixes or learned suffixes, hyperlinks, document
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 20 of 30 Page ID #:201


                                                    US 7,167,871 B2
                            7                                                                        8
length, abbreviations, number of noun phrases, that are               document content feature values using an AdaBoost algo
available to use in ranking the documents based on these              rithm model, such as the algorithm outlined by Y. Freund et
determined authoritativeness levels. The subset of document           al., “Experiments with a new boosting algorithm, Interna
content features, such as, for example, the numerals 320,             tional Conference on Machine Learning, pp. 148–156, 1996.
words with learned prefixes or learned suffixes 321, hyper       5    In one exemplary embodiment, the textual authoritativeness
links 322, abbreviations 323, and number of noun phrases              value 360 determined using an AdaBoost algorithm model is
324, selected and/or extracted by the document content                an integer number value.
feature values determination circuit or routine 240 corre                It should be noted that other known or later-developed
sponds to a predetermined Subset of document content                  regression or classification processes may be employed to
features previously determined by and included in the            10   process the document content feature values to determine a
trained document textual authority model 232. The prede               document textual authoritativeness value, including, for
termined document content features Subset is discussed in             example, using an ordinal regression process or using a
more detail below.                                                    multi-class classification process.
  It will be noted that the subset of document content                   The document textual authority class determination cir
features determined and/or extracted by the document con         15   cuit or routine 260 determines the textual authority class of
tent feature values determination circuit or routine 240 may          a document based at least on the textual authoritativeness
vary according to the specific application, training data,            value 350-360 determined for that particular document. In
particular web-based document features and the like.                  various exemplary embodiments, the document textual
   In various exemplary embodiments, the document content             authority class determination circuit or routine 260 maps or
feature values determination circuit or routine 240 deter             assigns the numerical value of the textual authoritativeness
mines a set of document content feature values for a docu             value 350-360 to a particular document textual authority
ment by processing one or more of the selected document               class 430, Such as, for example, the textual authority class
content features 310. In various exemplary embodiments,               “1”, as shown in FIG. 6, using the trained document textual
the document content feature values determination circuit or          authority model 232.
routine 240 determines, as shown in FIG. 14, a set 340 of        25      In various exemplary embodiments, the document textual
one or more document content feature values by processing             authority class determination circuit or routine 260 deter
the document content features Subset using one or more of             mines a documents textual authority class 430. Such as, for
parsing and mathematical processes or methods. In one                 example, the textual authority class “1” by either mapping
exemplary embodiment, the determined set 340 of document              the textual authoritativeness value 350 as computed by the
content features values may combine one or more individual       30   circuit or routine 250 to the corresponding class assignment
document content features values 341, 342, 343 and 344 that           framework 440, as in the case or regression models, or by
are determined for specific types document content features           directly outputting the class label value computed by circuit
in the document. In one exemplary embodiment, as shown                250, as in the case of the classification model.
in FIG. 14, the set 340 of document content feature values               In an exemplary embodiment, as shown in FIG. 13, the
has a non-integer number value.                                  35   textual authority class 430 of a particular document is based
  The document textual authoritativeness value determina              at least on the numerical value of the textual authoritative
tion circuit or routine 250 is activated by the controller 220        ness value 350, rounded off to the nearest integer number. It
to determine a document's textual authoritativeness value             will be noted that using an AdaBoost algorithm model
based on the document content feature values determined by            provides an integer value representing the textual authority
the document content feature values determination circuit or     40   class of a document.
routine 240. In various exemplary embodiments, the docu                  The document combined authoritativeness determination
ment textual authoritativeness value determination circuit or         circuit or routine 270 is activated by the controller 220 to
routine 250 determines a document’s textual authoritative             determine the overall authoritativeness of a document in
ness value using the one or more determined document                  various information retrieval applications, based in part on
content feature values 341, 342, 343 and 344 of set 340 of       45   the textual authoritativeness value and/or textual authority
document content feature values.                                      class determined for a document. These information
  In various exemplary embodiments, the document textual              retrieval applications, such as, for example, re-ranking web
authoritativeness value determination circuit or routine 250          document searches, determining the authoritativeness of a
determines a document's textual authoritativeness value               document based on textual and social authority, expanding
350-360, as shown in FIG. 13, by processing the set 340 of       50   web search queries, and determining an aggregate ranking of
document content feature values using one or more statis              two or more rank orderings are discussed in detail below.
tical processes or techniques, such as, for example, a regres            The document classification accuracy improvement cir
sion or classification process.                                       cuit or routine 275 is activated by the controller 220 to
   In various exemplary embodiments, the document textual             improve the document authority classification and ranking
authoritativeness value determination circuit or routine 250     55   processes by improving the textual authority estimation of
determines a document’s textual authoritativeness value 350           documents included in the trained textual authority model
by processing the set 340 of document content feature values          232. In various exemplary embodiments, the document
using one or more metric-regression algorithms or methods.            classification accuracy improvement circuit or routine 275
  In various alternate exemplary embodiments, the docu                incorporates user feedback to automatically adapt the system
ment textual authoritativeness value determination circuit or    60   performance.
routine 250 determines a document’s textual authoritative                FIG. 4 shows in greater detail one exemplary embodiment
ness value 360 by processing the set 340 of document                  of the trained document textual authority model 232. As
content feature values using one or more boosted decision             shown in FIG. 4, in one exemplary embodiment, the trained
tree algorithms or methods. In one exemplary embodiment,              document textual authority model 232 includes a document
the document textual authoritativeness value determination       65   attribute model 2322, a document class labeling model 2324.
circuit or routine 250 determines a document's textual                a document content features subset selection model 2326,
authoritativeness value 360 by processing the set 340 of              and a predictive model 2328, each usable to assign the set of
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 21 of 30 Page ID #:202


                                                     US 7,167,871 B2
                                                                                                     10
document content feature values to a textual authority and/or          respect to the authority of these documents using the docu
to a textual authority class. It should be appreciated that            ment attribute classification model 2322 and the document
while the trained model is entirely automatic, the process of          class labeling model 2324.
training the document textual authority model 232 may not                 In various exemplary embodiments, the document content
be entirely automatic. Rather, instructions associated with            features subset selection model 2326 selects a subset of
document attribute classification model 2322 and the docu              document features using regression techniques, for example
ment class labeling model 2324 may be manually or auto                 by performing a stepwise regression using the “Efroymson'
matically executed, while instructions associated with the             method of the S software package, as outlined by R. A.
document content features subset selection model 2326 and              Becker et al., “S-plus Reference Manual.' Statistical Sci
the predictive model 2328 may be executed by an automatic         10   ences Inc., Seattle, Wash., 1990, which is incorporated
execution, such as, for example, processor implemented                 herein by reference in its entirety. The Efroymson method is
operations, or by using fully automatic process operations.            an iterative method that adds a new document content
                                                                       feature variable to the selected set of document content
   In various exemplary embodiments, the document                      features at each iteration, and then considers whether any of
attribute model 2322 forms the basis for a person or machine      15   the content features currently in the subset should be
to evaluate and classify a set of exemplary document                   dropped based on partial correlations between the new and
attributes. As shown in FIG. 5, these exemplary document               selected set of features. In addition, other variables selection
attributes 410 include (1) whether the document has been               techniques, such as, for example, mutual information and
reviewed or examined by others, (2) the author's back                  AdaBoost can be used to select a content feature subset.
ground, (3) the targeted audience, and (4) the author's                  In various exemplary embodiments, the predictive model
institutional affiliation. For each document attribute 410 that
is evaluated, the document attribute classification model              2328, which is usable to assign document content feature
2322 provides possible qualitative values 420. It will be              values to a textual authority and/or a textual authority class,
                                                                       encodes the selected subset of document content features
noted that the document classification attributes 410 and
attribute values 420 shown in FIG. 5 represent only one                into a feature vector x. The predictive model 2328 then
                                                                  25   develops a predictive model that maps the feature vector x
exemplary embodiment. Other document attribute classifi                to an authority rank a.
cation models within the scope of this invention may con                  In various exemplary embodiments, the predictive model
sider these and/or additional or alternative document clas
sification attributes 410 and/or attribute values 420. For             2328 uses a linear regression algorithm model or a boosted
example, the place of publication, for example a particular            decision tree algorithm model as a prediction model to
newspaper website, the number and type of references in the
                                                                  30   classify the documents. The predictive model 2328 uses the
document, or the presence of graphs may also be considered.            reduced document content features set as presented above
                                                                       and the manually-labeled training set of documents. The
   In various exemplary embodiments, the document class                predictive model 2328 uses metric-regression techniques or
labeling model 2324 assigns an authority class to each                 boosted decision tree techniques to estimate the authority of
document being analyzed by the trained document textual           35   each document in a test set separate from the training set. In
authority model 232, where the class is based on the                   alternate exemplary embodiments, the predictive model
exemplary document authority assigning framework shown                 2328 may employ other approaches, such as ordinal regres
in FIG. 6. The exemplary set of document authority classes             sion and multi-class classification techniques, to estimate the
covers a large portion of the documents available on the               authority of a document based on the evaluated document
Internet and is particularly relevant to high-value informa       40   content features of that document.
tional domains like medical and scientific information. The               One exemplary set of document authority classes 430
document authority classes 430 range from the most authori             developed and included in the trained model 232 is pre
tative documents, that is, documents written by someone                sented below, together with a short description or example.
with a scientific background for an audience with a scientific         It should be appreciated that many of the examples are from
background, to documents written by a random person for           45   the medical domain and are used for the purpose of illus
anyone willing to read that person's postings.                         tration. For example, the document in the Authority Class 1
   In various exemplary embodiments, the document content              includes Scientific documents created by or for a profes
features subset selection model 2326 evaluates and selects a           sional and written for other professionals. Examples of
Subset of document content features from the large number              Authority Class 1 documents include scientific research
of content features that may be present within a document,        50   papers and articles from the Center for Disease Control
for use in ranking and classifying of documents with respect           (CDC), or the New England Journal of Medicine. The
to authoritativeness levels. To fully capture and accurately           documents in the Authority Class 2 include general infor
represent documents that are typically encountered in web              mation-scientific documents provided by Scientific organi
searches, a large number of document content features 310              Zations and written for the general public. Examples of
that capture linguistic content, Such as numerals, words with     55   Authority Class 2 documents include press releases from the
learned prefixes or learned suffixes, hyperlinks, abbrevia             CDC, or the University of California at San Francisco
tions, number of noun phrases, and/or that capture presen              (UCSF). The documents in the Authority Class 3 include
tation content, such as, for example, colors and/or tables of          documents that contain information provided by reputable
a web document or web page, may be considered. However,                sites. Examples of Authority Class 3 documents include
if all potential document content features 310 are used in        60   documents provided by the health site “drkoop.com'.
determining the authoritativeness of a document, the fea                  The documents in the Authority Class 4 include general
tures that are less informative as to authoritativeness often          information-news documents provided by news organiza
just add noise to the decision. Furthermore, adding these              tions for the general public. Examples of Authority Class 4
features in determining the authoritativeness of a document            documents include documents provided by Time Magazines
decreases the speed with which authoritativeness decisions        65   or documents provided by Cable News Network(a). The
can be made. The subset selection model 2326 uses the                  documents in the Authority Class 5 include documents
training set of documents that were manually labeled with              provided by commercial entities. Examples of Authority
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 22 of 30 Page ID #:203


                                                    US 7,167,871 B2
                             11                                                                    12
Class 5 documents include documents provided by the                   an audience with a scientific background, to documents
commercial web site “drugstore.com'. The documents in the             written by a random person for anyone willing to read their
Authority Class 6 include documents provided by mail                  web page.
groups and discussion lists, as well as newspaper opinion                Next, in step S230, a subset of document content features
and editorial documents. The documents in the Authority               that are good predictors of the textual authoritativeness of a
Class 7 include documents provided by web home pages.                 document are selected using an iterative stepwise regression
Examples of Authority Class 7 documents include personal              technique. Then, in step S240, the selected subset of docu
home pages and organization home pages, such as the home              ment content features is used to determine a set of document
pages of the Green Party.                                             content feature values which may include one or more
   It should further be appreciated that there is an implicit    10   document content feature values. In step S250, the set of
ordering of the authoritativeness of these classes. All things        document content feature values is encoded into a feature
being equal, people regard Scientific documents as more               vector x. Next, in step S260, a predictive model is developed
authoritative then press reports, and press reports as more           that allows mapping of the feature vector X to an authority
authoritative than information found on newsgroups. The               ranka. Operation then continues to step S270, where the
ordering relation presented in FIG. 6 allows one to rank and     15   operation of the textual authoritativeness training method
compare the authority of different documents. As illustrated          stops.
in FIG. 6, the authority of each class was mapped to an                  Predicting the textual authority of a document represented
ordered set of the positive integers. In general, any mono            by a feature vector X can be viewed as a cost-sensitive
tonic map from the set of classes to the set of real numbers          multi-class classification problem. Because of the relative
can be used to assign an authority class/rank 430. Such as,           ranked relationship between classes, the cost of misclassi
for example, using Box-Cox transformations to map these               fication is not the same between each pair of classes. That is,
integer features to continuous features. In the exemplary             for example, the cost of misclassifying a home page as a
embodiment shown in FIG. 6, a map 440 was defined from                Scientific document is much higher then the cost of cost of
the class of documents to positive integers, corresponding to         misclassifying a general information document by a scien
the list shown in the FIG. 6.                                    25   tific organization as a scientific document. The inventors
   It should further be appreciated that the authority classes        have discovered that in various exemplary embodiments,
430 presented above represent only exemplary embodiments              metric-regression algorithms and boosted decision trees
of such document authority classes. In practicing the various         achieve a good or high-quality trade-off between model and
exemplary embodiments of the systems and/or the methods               training complexity on one hand, and generalization and
of this invention, other document authority classes and/or       30   prediction on the other hand.
class assignment frameworks may be used. For example, a                  In various exemplary embodiments, in step S260, a linear
user may wish to assign an authority class 430 to web links           regression model or a boosted decision tree may be used to
pages that typically contain a short paragraph describing             classify the documents. The predictive model is developed
each link that occurs within that page. These pages may be            using at least the Subset of document content features
assigned a possible authority class value of “8”, because,       35   selected in step 230 and the manually-labeled training set.
although these pages may point to authoritative documents,            The textual authoritativeness value of each document in a
they do not in themselves contain any authoritative infor             test set separate from the training set is then estimated using
mation.                                                               the regression model or the boosted decision tree model.
   FIG. 7 is a flowchart outlining one exemplary embodi                  In various exemplary embodiments, in step S230,
ment of a method for creating or “training a document            40   Efroymson's stepwise regression technique can be used to
textual authority model using a set of labeled documents to           select a subset of document content features. The Efroymson
create a trained document textual authority model according           method is an iterative method that adds a new document
to this invention. As shown in FIG. 7, the method begins in           content feature variable to the selected set at each iteration,
step S200, and continues to step S210, where, for each                and then considers whether any of the content features
document that is manually labeled, a set of exemplary            45   currently in the subset should be dropped based on partial
document classification attributes are defined and evaluated          correlations between the new and selected set of features.
according to a predetermined framework. In various exem                  In particular, in the Efroymson's method, the method
plary embodiments, the framework considers and evaluates              begins with an initially empty document content feature set.
various document classification attributes, including, for            In each Subsequent iteration, each document content feature
example, whether the document has been reviewed by               50   not in the document content feature set is evaluated one at
others, whether the author is a professional or a member of           a time, and the best content feature for predicting authori
the general public, whether the target audience intended for          tativeness from the set of test content features is selected.
or addressed to by the document is professional or general            Partial correlations between the content feature selected in
in nature, and/or whether the author is affiliated with a             the current step and the content features that have already
professional organization, the media, or with a commercial       55   been selected are used to determine if any of the variables
organization.                                                         currently in the subset of selected document content features
   Then, in step S220, the document attribute evaluation              should be dropped.
framework and its results, as shown in FIGS. 5 and 6, is                 FIG. 8 is a flowchart outlining one exemplary embodi
applied to assign an authority class to each document to be           ment of a method for determining the textual authoritative
used to create the trained model. The set of document            60   ness of each document of a first set of one or more
authority classes that can be assigned can be selected to             documents according to this invention. As shown in FIG. 8,
cover a large portion of the documents available on the               the method begins in step S300, and continues to step S310,
Internet and is particularly relevant to high-value informa           where the first set of relevant documents, such as, for
tional domains like medical and Scientific information. As            example, a number of web documents, is identified. The first
shown in FIG. 6, the possible document authority classes         65   set of documents is identified by performing an initial
range from the most authoritative documents, that is, docu            web-based search using any known or later-developed web
ments written by someone with a scientific background for             search techniques, such as, for example, using the Google R.
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 23 of 30 Page ID #:204


                                                   US 7,167,871 B2
                              13                                                                   14
engine to issue a query and conduct a search for documents           erogeneous and constantly evolving collection, Such as the
pertinent to a particular topic or Subject area.                     world wide web, the results returned by a search engine in
   Next, in step S320, for each document in the first set of         response to a specific query often include a wide range of
relevant documents, a set of document content feature values         documents that encompass all ranges of authoritativeness.
is determined. Then, in step S330, the textual authoritative         While this might be a desirable feature in some situations,
ness value of each document is determined by processing the          users are more likely to be interested in a specific class of
set of document content feature values determined using a            documents, such as, for example, Scientific documents. One
trained document textual authority model. Operation then             possible application of the textual authority determining
continues to step S340.                                              method is to reorder and filter the search results according to
   In the optional step S340, the textual authority class of    10   the textual authority, and then return all the documents that
each document in the first set of relevant documents is              fall within a certain authority range, such as, for example,
determined based on the textual authoritativeness value              Scientific documents.
determined for each particular document and a textual                  As shown in FIG. 9, the method begins in step S400, and
authority class assignment framework in the trained docu             continues to step S410, where a first set of relevant docu
ment textual authority model. In various exemplary embodi       15   ments, such as, web documents, is identified. The first set of
ments, each document may be further ordered, arranged, or            documents is identified by performing an initial web-based
ranked based on the textual authoritativeness value, textual         search using any known or later-developed web search
authority class, and/or other quantitative measures of that          technique. Such as, for example, using the Google R engine
document that may be associated with, or based on, the               to issue a query and conduct a search for documents perti
document content feature values of that document. Opera              nent to a particular topic or Subject area.
tion then continues to step S350, where operation of the                Then, in step S420, a pre-determined number of high
method stops.                                                        Social authority-ranked documents, such as, for example, a
   In various exemplary embodiments, in step S320, one or            number of the highest ranked documents, as identified by the
more document content feature values are included in the set         web search engine, are selected from the first set of relevant
of document content feature values for each document in the     25   documents. Next, in step S430, for each selected high social
first set of relevant documents. One or more document                authority-ranked document, a textual authoritativeness value
content feature values are determined by processing a pre            of the document is determined using one exemplary embodi
determined subset of document content features found in a            ment of a method for determining textual authoritativeness
particular document through the trained document textual             value according to this invention, such as the exemplary
authority model. In one exemplary embodiment, one or            30   embodiment described with respect to FIG. 8. It will be
more document content feature values for each document               noted that as part of step S430, a document textual authority
are determined by processing the predetermined subset of             class may be determined using one exemplary embodiment
document content features using one or more of parsing and           of a method for determining document textual authority
mathematical processes or methods.                                   class according to this invention, such as the exemplary
   In various exemplary embodiments, in step S330, the set      35   embodiment described with respect to FIG. 8. Operation
of document content feature values of the document being             then continues to step S440.
evaluated are input to the trained document textual authority           In step S440, the high social authority-ranked documents
model. The document textual authority model uses the                 are re-ordered based on one or more of determined textual
document content feature values to estimate the textual              authoritativeness value and determined textual authority
authoritativeness value of the document. This value may be      40   class. In various exemplary embodiments, each document
a real number in the range of values for the class labels in         may be ordered, arranged, or ranked based on the textual
440, as shown in FIG. 6.                                             authoritativeness value of that document, on the textual
  In various exemplary embodiments, in step S330, the                authority class of that document, or based on any other
textual authoritativeness value of each document is deter            known or later-developed re-ranking scheme.
mined by processing the set of document content features        45     Next, in step S450, the documents that have been re
values using one or more metric-regression algorithms or             ordered or re-ranked based on their textual authoritativeness
classification methods. In one exemplary embodiment, a               value and/or textual authority class are displayed based on
linear regression model is used to process a set of document         the newly determined ranks. Operation then continues to
content feature values that will be used to characterize each        step S460, where the operation of the method stops.
document. In an alternate embodiment, a boosted decision        50      In various exemplary embodiments, in step S420, the
tree method is used to process a set of document content             number of top-ordered documents selected may be in a
feature values that will be used to characterize each docu           range of approximately 10–200 documents. It should be
ment. In alternate exemplary embodiments, any other known            appreciated that other ranges of number of top-ordered
or later-developed regression or classification methods,             documents may be selected based on, Such as, for example,
including, for example, an ordinal regression process or a      55   user preferences, application type, computing capabilities,
multi-class classification process, may be employed to pro           etc. For example, in situations where the amount of infor
cess the set of document content feature values that will be         mation on a particular topic or subject area is significant, the
used to characterize each document.                                  number of top-ordered documents selected may be in a
   In various exemplary embodiments, in optional step                range of approximately 10–2000 documents or larger. Con
S340, the class associated with a value that most closely       60   versely, when only a small number of documents are
approximates in Some way, Such as, for example, a floor, or          retrieved by the search engine on a particular topic or subject
ceiling or rounding of the estimated value may be selected           area, the documents selected may include the entire identi
as the document textual authority class for that document.           fied set.
   FIG. 9 is a flowchart outlining one exemplary embodi                 In various exemplary embodiments, in step S430, deter
ment of a method for applying textual authoritativeness for     65   mining the textual authoritativeness value of a document
determining methods to re-rank documents retrieved by                includes, for example, determining a set of document con
search engines according to this invention. In a large het           tent feature values for each document in the first set of
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 24 of 30 Page ID #:205


                                                     US 7,167,871 B2
                             15                                                                        16
relevant documents by processing a predetermined Subset of              includes using the textual authoritativeness value deter
document content features present in a particular document              mined for each particular document to compare it with a set
through the trained document textual authority model, and               of textual authority class values using the textual authority
processing the set of document content feature values using             class assignment framework in the trained document textual
one or more metric-regression algorithms or classification         5    authority model.
methods. In various exemplary embodiments, in step S430,                   In various exemplary embodiments, in step S540, the
determining the textual authority class of a document further           document's textual authority estimates are combined with
includes using the textual authoritativeness value deter                the Social authority/link structure analysis using the meth
mined for each particular document to compare it with a set             odology discussed in detail below.
of textual authority class values using the textual authority      10      The Social authority of a page in a networked structure
class assignment framework in the trained document textual              reflects how other members in that structure view that page.
authority model.                                                        Generally, the more members in the community that point to
   FIG. 10 is a flowchart outlining one exemplary embodi                a specific page, the higher the authority of that page.
ment of a method for combining textual authoritativeness                However, not all pages that make recommendations are
with Social authority to improve estimation of a documents         15   equally selective in terms of the pages that they point at. For
authoritativeness according to this invention. As shown in              example, the original HITS algorithm defines the notion of
FIG. 10, operation of the method begins in step S500, and               "hub. A hub is a specific page that points to high-authority
continues to step S510, where a first set of relevant docu              pages. Conversely, a high-authority page is pointed at by
ments, such as, web documents, is identified. The first set of          high-quality hubs.
documents is identified by performing an initial web-based                 In various exemplary embodiments, the method of com
search using any known or later-developed web search                    bining textual authority with Social authority according to
technique, such as, for example, using the Google R engine              this invention associates a set of hyper-linked pages V
to formulate a query and conduct a search for documents                 having a directed graph G=(V, E) with the nodes correspond
pertinent to a particular topic or Subject area. Depending on           ing to the pages. A directed edge (p, q) e E indicates the
the size of the first set of web documents identified, the first   25   presence of an edge from p to q. The graph structure may be
set of relevant documents may further be reduced using any              represented by the adjacency matrix A with entry aij=1 if
known or later-developed search narrowing technique. Such               there is a link from node i to nodej, and is set to 0 otherwise.
as, for example, Boolean techniques, specifying additional                 The method defines the authority weight auth(p) and the
key words and/or parameters to the search engine, and the               hub weight hub(p) of page p as follows:
like.                                                              30
   Then, in step S520, the social authority or link structure
of each relevant web document remaining in the set of
relevant documents is evaluated. In various exemplary
embodiments, the social authority or link structure of each
top-ordered document is evaluated by determining the other         35
documents in the document collection that the document
links to or the other documents in the document collection
that the document is linked to. Next, in step S530, for each              As outlined in “Authoritative sources in a hyperlinked
selected document, the textual authoritativeness value is               environment,” J. Kleinberg, Proc. of the 9' ACM-SIAM
determined using one exemplary embodiment of a method              40
                                                                        Symposium on Discrete Algorithms, 1998, the authority
for determining textual authoritativeness value according to            weights correspond to the entries of the principal eigenvec
this invention, Such as the exemplary embodiment described              tor of the matrix A"A and that the hub weights correspond
with respect to FIG. 8. It will be noted that as part of step           to the entries of the principal eigenvector of the matrix AA'.
S530, a document textual authority class may be determined              The algorithm used by the PageRank(R) search engine
using one exemplary embodiment of a method for deter               45
                                                                        replaces the adjacency matrix A with the matrix M, where
mining document textual authority class according to this               each row of matrix A is normalized to Sum to 1:
invention, Such as the exemplary embodiment described
with respect to FIG. 8.                                                       P=C.U+(1-C)M                                           (3)
   In step S540, for each relevant document, a weighted                 where:
Social authority rank is estimated based on the textual            50
authority estimated for that particular document. Next, in                 U is the transition matrix of uniform transition probability
step S550, the documents that have been ranked or ordered               and represents a random transition to any page; and
based on their weighted authority rank, as determined by                   C. represents the probability that a user will jump to a
combining textual authority with social authority estimates,            random page
are displayed. Operation then continues to step S560, where        55      In one exemplary embodiment, a has a value in a range of
operation of the method stops.                                          approximately 0.1–0.2.
   In various exemplary embodiments, in step S530, deter                   In its current form, the adjacency matrix assigns equal
mining the textual authoritativeness value of a document                weights to all the links. The textual authority of a page
includes, for example, determining a set of document con                provides an estimate of the intrinsic quality of the page and
tent feature values for each document in the first set of          60   is therefore an indicator of the quality of the pages linked to
relevant documents by processing a predetermined Subset of              by that document.
document content features present in a particular document                 In various exemplary embodiments, a weighted Social
through the trained document textual authority model, and               authority rank is determined using the textual authoritative
processing the set of document content feature values using             ness value estimated for that particular document and replac
one or more metric-regression algorithms or classification         65   ing the entries of the adjacency matrix corresponding to
methods. In various exemplary embodiments, in step S530,                page by the textual authority of page j. Specifically, the
determining the textual authority class of a document further           textual authority can be combined with the social authority
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 25 of 30 Page ID #:206


                                                      US 7,167,871 B2
                                17                                                                    18
by setting mi to the normalized textual authority of the                    To ensure that highly authoritative documents are
page i if the page i points to the page and to Zero otherwise.           returned, the expanded query includes terms that correlate
                                                                         with textually authoritative documents. In various exem
                                                                         plary embodiments, candidate query expansion terms are
                 auth(i)
                         if i points to i                     (4)   5    extracted from textually authoritative documents whose
      mii = {       i
                       0 otherwise
                                                                         textual authority exceeds a certain predetermined threshold,
                                                                         rather than from all documents in the first set of relevant
                                                                         documents.
                                                                           Therefore, in step S630, before extracting candidate query
where lil is the out degree of page i. The adjacency matrix M       10   expansion terms, a second Subset of relevant documents is
is the matrix with ith and jth entry set to m ij                         selected. This second subset of relevant documents includes
   In various exemplary embodiments, the weighted author                 documents whose textual authoritativeness values exceed a
ity ranks are estimated as the entries of the principal eigen            predetermined textual authoritativeness value. Next, in step
vectors of the matrix AA, when HITS-like algorithms or                   S640, a candidate set of query expansion terms is defined by
methods are used. In alternative exemplary embodiments,             15   evaluating and extracting the most frequent terms present in
the weighted authority ranks are estimated as the principal              the second subset of relevant documents. Then, in step S650,
right eigenvector of P when PageRank(R)-like algorithms or               actual query expansion terms are selected from the candidate
methods are used.                                                        set of query expansion terms using one or more statistical
   It should be appreciated that adding a few keywords or                tests. Operation then continues to step S660.
linking to good hubs would not significantly change the                     In step S660, the actual query expansion terms selected by
textual authority. In general, only an authoritative rewrite of          combining textual authority with Social authority are Sub
the page will change the textual authority of a document. In             mitted to the search engine and the results displayed. Opera
that spirit, the textual authority produces a more robust                tion then continues to step S670, where the operation of the
weighting that can not be easily spoofed.                           25
                                                                         method stops.
   FIG. 11 is a flowchart outlining one exemplary embodi                    In various exemplary embodiments, in step S620, deter
ment of a method for applying textual authoritativeness                  mining the textual authoritativeness value of a document
estimates to expand and improve document query searches.                 includes, for example, determining a set of document con
In a large number of situations, the intended topic of a query           tent feature values for each document in the first set of
is broader then the specific query terms. Thus, matching the        30   relevant documents by processing a predetermined Subset of
query against the documents is usually not sufficient. Instead           document content features present in a particular document
of directly using the query term, the query is first expanded            through the trained document textual authority model, and
into a broader query topic using textual authority estimating            processing the set of document content feature values using
techniques.                                                              one or more metric-regression algorithms or classification
   Generally, the query expansion may include two phases.           35   methods. In various exemplary embodiments, in step S620,
First, a search engine is used to get an initial set of relevant         determining the textual authority class of a document further
documents. The most frequent terms in the initial set or a               includes using the textual authoritativeness value deter
subset of the initial set are then used to define a candidate set        mined for each particular document to compare it with a set
of query expansion terms. The actual query expansion terms               of textual authority class values using the textual authority
are extracted from the candidate set using statistical tests.       40   class assignment framework in the trained document textual
The concatenation of the new actual query expansion terms                authority model.
and the original query terms forms a new query that is given                In various exemplary embodiments, in step S650, the
to a search engine. The search results for the new query                 actual query expansion terms can be selected from candidate
provide a richer set of documents then the original query.               query expansion terms using one or more statistical tests,
   As shown in FIG. 11, the method begins in step S600, and         45   such as, for example, the log likelihood ratio test, Fisher's
continues to step S610, where a first set of relevant docu               exact ratio or mutual information. First, the log likelihood
ments, for example, web documents, is identified. The first              ratio test, as described in "Accurate methods for the statistics
set of relevant documents may be identified by performing                of Surprise and coincidence.” by T. E. Dunning, Computa
an initial web-based search using various known or later                 tional Linguistics, Vol. 19, Issue No. 1, pp. 61-74, 1993,
developed web search techniques, such as, for example,              50   which is incorporated herein by reference in its entirety, is
using the Google R engine to issue a query and conduct a                 used to test whether the distribution of each of the candidate
search for documents pertinent to a particular topic or                  terms in the relevant documents is significantly different
subject area. Depending on the size of the first set of web              from its distribution in a general collection of documents.
documents identified, the document set may further be                    Next, if the distribution of specific term is significantly
reduced using any known or later-developed search narrow            55   different, then the term is included in the set of actual query
ing technique. Such as Boolean techniques, specifying addi               expansion terms.
tional key words and/or parameters to the search engine, and                In various exemplary embodiments, the log likelihood
the like. Then, in step S620, for each selected document, the            ratio (LLR) test can be conveniently formulated as illus
textual authoritativeness value is determined using one                  trated in Table 1 below, where T (t, R) is the number of times
exemplary embodiment of a method for determining textual            60   a term “t’ occurs in the relevant documents, T(t, N) is the
authoritativeness according to this invention, such as the               number of times the term “t’ occurs in the non-relevant
exemplary embodiment described with respect to FIG.8. It                 documents, T(-tR) is the number of times one or more
will be noted that as part of step S620, a document textual              terms -t, other than “t term, occur in the relevant docu
authority class may be determined using one exemplary                    ments, and T (-t, N) is the number of times the one or more
embodiment of a method for determining document textual             65   terms -t, other than “t' term, occurs in the non-relevant
authority class according to this invention, such as the                 documents. The counts for T (t, N) and T (-t, N) are
exemplary embodiment described with respect to FIG. 8.                   determined from a general corpus, as described in “100
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 26 of 30 Page ID #:207


                                                              US 7,167,871 B2
                            19                                                                             20
million words of English: the British national corpus.” by G.
Leech, 1992, which is incorporated herein by reference in its
entirety.                                                                                                                                (10)

                             TABLE 1.
            Contingency Table for Log Likelihood Ratio Test                    The quantity is asymptotically X distributed with one
                                                                             degree of freedom. This allows us to attach a confidence
                               tent              other terms
                                                                             measure to our test and only accept terms whose distribu
       Relevant                T(t,R)              T(-tR)               10   tions differ significantly in the relevant and relevant docu
       non-relevant            T(t.N)              T(-t.N)                   mentS.
                                                                               The log likelihood ratio test is closely related to the
   The log likelihood performs a hypothesis test. The null                   concept of mutual information. In fact we have
hypothesis is that a single model has generated the observed
data. The alternate hypothesis is that two models generated             15
                                                                                                                                         (11)
the data. The null hypothesis H 0 is that the distribution of
the term “t is the same for the relevant and non-relevant
documents and that the probability of observing a term from
“t is given by

                                                                  (5)

                                                                             where I(t, d) is the mutual information between the terms
                                                                        25   and the documents.
  The probability of observing the data according to null                       The concatenation of the new and old query terms forms
hypothesis is                                                                a new query that is given to a search engine. The search
                                                                             results for the new query provide a richer set of documents
                                                                             then the original query.
                                                                        30      FIG. 12 is a flowchart outlining one exemplary embodi
                                                                             ment of a method for combining two or more document
                                                                             orderings or lists generated by various algorithms to produce
                                                                             a document aggregate ordering or list that is closest in some
                                                                             distance to each of the ordered lists. This method is particu
                                                                        35   larly advantageous for determining a aggregate ranking or
                                                                             aggregate listing that includes both rank-ordered and
  The alternate hypothesis is that the distribution of the term              numerically-ordered lists.
“t' is different for the relevant and non-relevant documents.                   As shown in FIG. 12, the method begins in step S700, and
The probability of observing the term “t on the relevant                     continues to step S710, where a first set rank ordering or list
documents is given by                                                   40   of relevant documents, for example, web documents, is
                                                                             identified. The first set rank ordering of relevant documents
                                                                             may be identified by performing an initial web-based search
       R-         T(t, R)                                         (7)        using various known or later-developed web search tech
      P T N T , N)                                                           niques, such as, for example, using the Google R engine to
                                                                        45   issue a query and conduct a search for documents pertinent
                                                                             to a particular topic or Subject area. Depending on the size
   The probability of observing the term “t” in the non                      of the first set rank ordering of web documents identified, the
relevant documents is given by                                               document set may further be reduced using any known or
                                                                             later-developed search narrowing technique, such as Bool
                                                                        50   ean techniques, specifying additional key words and/or
       W -        T(t, N)                                         (8)        parameters to the search engine, and the like.
      P = T, N), T , N.)                                                        Then, in step S720, for each selected document, a textual
                                                                             authoritativeness value is determined using one exemplary
   The probability of observing the data according to the                    embodiment of a method for determining a textual authori
alternate hypothesis is                                                 55   tativeness value according to this invention, such as the
                                                                             exemplary embodiment described with respect to FIG.8. It
                                                                             will be noted that as part of step S720, a document textual
                                                                             authority class may be determined using one exemplary
                                                                             embodiment of a method for determining document textual
               (". N)T(t,+ T(-nt,                                            authority class according to this invention, Such as the
                            N) N) p ) ( 1 - p.)
                                   w T(t.N)  w T(-nt...N)               60
                                                          :                  exemplary embodiment described with respect to FIG. 8.
                                                                                In step S730, a second list ordering of relevant documents
                                                                             is determined by ranking, ordering and/or selecting the first
                                                                             set or ordering of relevant documents based on their deter
                                                                        65   mined textual authoritativeness value. Next, in step S740, an
 The log likelihood ratio compares the two hypothesis                        aggregate ordering or list is determined by taking the first set
H 0, and H 1. In particular we define                                        or ordering of relevant documents, as identified by the
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 27 of 30 Page ID #:208


                                                     US 7,167,871 B2
                            21                                                                                       22
search engine, and the second set or ordering of relevant
documents, as identified using a textual authoritativeness                                                  TABLE 2
Value, and combining them using a rank aggregate algorithm                           Compute Weighted State Matrix with Hard Transition
model or method. Then, in step S750, the results of the
aggregate ordering or aggregate list are displayed. Operation      5    Inputs:          Matrix T
then continues to step S760, where the operation of the                 Inputs:          Lists l1, 12, ....ln
                                                                                    weights w(1) . . . w(n)
method stops.                                                           Outputs:     State transition matrix T
   In various exemplary embodiments, in step S720, deter                for each element i do
mining the textual authoritativeness value of a document                      for        each element z i do
                                                                   10               for each list k do
includes, for example, determining a set of document con                                            f(i, j, k) = 1 if i is ranked higher
tent feature values for each document in the first set of                                           then by list k
relevant documents by processing a predetermined Subset of                                          f(i, j, k) = -1 other wise
                                                                                                    T (i,j) = T (i,j) + f(i, j, k) * weight(k)
document content features present in a particular document                               endfor
through the trained document textual authority model, and          15
                                                                             endfor
                                                                                    ifT(i,j) < 0), T(i,j) = 0)
processing the set of document content feature values using             endfor
one or more metric-regression algorithms or classification                                            Normalize State Matrix
methods. In various exemplary embodiments, in step S720,
determining the textual authority class of a document further           Inputs:    Matrix T
                                                                        Outputs:   State transition matrix T
includes using the textual authoritativeness value deter                for each row i do
mined for each particular document to compare it with a set                         trans = number of non Zero entries of row i
of textual authority class values using the textual authority                       transi = number of Zero entries of row i
class assignment framework in the trained document textual                          transea = number of entries of row i
authority model.                                                                    votes = Summation of non Zero entries of row i
   In various exemplary embodiments, in step S740, the             25
aggregate ranking employs a rank aggregation algorithm
model or method that is based at least on the MC algorithm
model, as outlined by C. Dwork et al. in "Rank aggregation
methods for the web,” in World Wide Web, pp. 613-622,
2001, and a Markov chain method. Generally, in the MC              30                    T(i,i) = p,
                                                                                         for each entry jz i
algorithm model, as based on the Markov chains method, if
the current state is page “P”, then the next state is chosen by                                          T(i, j)
first picking a page “Q' uniformly from the union of all                                  T(i, j) = pot VoteSout
pages ranked by the ordering algorithm. Then, if page "Q'
is ranked higher than page “P” by the majority of ordered          35                    endfor
                                                                        endfor
lists, state is directed to “Q'; otherwise, state stays in “P”.                              Rank Aggregation with Hard Transition
   The Markov chain approach has two advantages over a
procedure that attempts to rank the pages using the average             Inputs: Lists l1, 12, ... weights w(t) ... w(n)
rank of each page. First, the procedure can handle both rank            Outputs:          List la
ordered and numerically ordered lists. Second, and perhaps         40                    compute state matrix T using weights w;', ... w,
                                                                                         normalize state matrix T
more important, is that the procedure is robust. In the case                             compute the stable distribution induced by T
of the average ranking, a single list can give a very high or                            order the states using the stable distribution
low rank to specific item and can thus change the average                                return a list of state la
                                                                        end
weight. For the Markov chain approach, a very high rank or         45                  Weighted Rank Aggregation with Hard Transition
very low rank will have the same effect as a high rank or a
low rank, namely that the item should ranked high or low,               Inputs: Lists l1, 12, ....l.
respectively.                                                           Outputs:         List land weights W2, W2.........W    il


   The MC induces a state transition matrix T. and assumes
w>> . . . . where w is the 'a' eigen value of T. Then              50   Initialize i = 0, w, w, ...w, = -
the desired ordering of the pages is given by “a, b, . . . k.
the stable distribution of the Markov chain.                            while not converged do
  The MC algorithm, much like the PageRank(R) algorithm,                    l1 = Aggregate List with Hard Transitions using weights
describes the behavior of a surfer whose transitions are
governed by the state transition matrix T. The MC rank             55
aggregation algorithm presented above uses a majority vote
to compute the state transition matrix T.                                     for each list j compute the correlation c between li, l,
   In various exemplary embodiments, a rank aggregation
algorithm model is determined by modifying the MC                                                                i
algorithm model and allow higher weights to be assigned to         60         for each list j set wi' =          C
'good” lists. A good list is a balanced list, for example a list                                             Xci
that is close to the general consensus. The general consensus
in this case, is the aggregate ordering of the lists. The                     if W ilw -w < e then converged
aggregate list is computed using the pseudo-code shown in
Table 2 below. The procedure simultaneously computes a             65 endwhile
weighted ranking of reviewers as well as an aggregate
ranking of the lists.
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 28 of 30 Page ID #:209


                                                                US 7,167,871 B2
                              23                                                                               24
   In various exemplary embodiments, the procedure allows
a transition from page “P” to page “Q” whenever one of the                                             TABLE 4-continued
experts ranks page “P” higher than page "Q'. Computing the
entries of the state transition matrix is performed using the
following expressions:                                                                      for each list j set w = -

                                                                                            if W ilw     w < e then converged
                                                                          10 endwhile
                                     itl


pe (XI-X) = (pc (xi-x) = po                                        (13)
                                                                                  The rank aggregation algorithm model or method above
                                                                               allows for simultaneously determination of the aggregate
                                                                          15   ranking as well as for determining the weight or quality of
                                                                               each of the lists. The rank aggregation algorithm model or
               k         itl                                                   method may be used for determining the ranking of both
                                                                               rank-ordered and numerically-ordered lists.
                                                                                  As shown in FIG. 1, in various exemplary embodiments,
                                                                               the authoritativeness determining system 200 is imple
                                                                               mented on a programmed general purpose computer. How
                                                                               ever, the authoritativeness determining system 200 can also
                                                                               be implemented on a special purpose computer, a pro
                                                                               grammed microprocessor or microcontroller and peripheral
                                                                          25   integrated circuit elements, an ASIC or other integrated
  where p,(x,xe) is the probability of transitioning from                      circuit, a digital signal processor, a hardwired electronic or
page “i' to page' based on the recommendation of list “k”.                     logic circuit Such as a discrete element circuit, a program
and p. p(x,x) p(x,x) is the probability that any page will                     mable logic device such as a PLD, PLA, FPGA or PAL, or
be selected at random. Table 3 shows the pseudo code for                       the like. In general, any device, capable of implementing a
one run of the algorithm, however, it is not iterative. The               30   finite State machine that is in turn capable of implementing
pseudo-code for iteratively finding the aggregate list and the                 the flowcharts shown in FIGS. 7–11, can be used to imple
expert weights is shown in Table 4.                                            ment the authoritativeness determining system 200.
                                                                                  Moreover, the authoritativeness determining system 200
                                 TABLE 3                                       can be implemented as Software executing on a programmed
                                                                          35   general purpose computer, a special purpose computer, a
    Inputs: ListS 11, 12, .. . 1 weights w(1) . . . w(n)                       microprocessor or the like. In this case, the authoritativeness
    Outputs: List 1,                                                           determining system 200 can be implemented as a resource
            use Equations 12 and 15 to compute state matrix T                  residing on a server, or the like. The authoritativeness
                                                                               determining system 200 can also be implemented by physi
            compute the stable distribution induced by T                  40   cally incorporating it into a software and/or hardware sys
            order the states using the stable distribution                     tem, such as the hardware and software systems of a general
            return a list of state 1                                           purpose computer or of a special purpose computer.
    end                                                                           Although the invention has been described in detail, it will
                                                                               be apparent to those skilled in the art that various modifi
                                                                          45   cations may be made without departing from the scope of the
   Knowing prior information about the quality of the                          invention.
experts, the optimal weights for the experts can be computed
as shown in pseudo-code outlined in Table 4.
                                                                                 What is claimed is:
                                                                          50
                                 TABLE 4                                         1. A method for determining an authoritativeness of a
Inputs:                                                                        document having a plurality of document content features,
               Lists l1, 12, ....ln                                            the method comprising:
Outputs:       List la and weights W1, W2.......W.
                                                                                 determining a set of document content feature values of a
Initialize, i = 0, w, w, ...w, = -                                        55        document based on textual contents in the document,
                                                                                   the document providing information regarding a Sub
while not converged do
                                                                                   ject;
                                                                                 determining an authoritativeness for the document based
                E = Aggregate Rank with Soft Transition                             on the determined set of document content feature
                    using weight wi, ...W ii                              60       values using a trained document textual authority
                                                                                   model, wherein determining the authoritativeness com
                                                                                   prises determining a reliability of the document, the
               for each list compute the correlation c between                     reliability indicative of whether the information, as
                                                                                   provided in the document, is reliable regarding the
           a                                                              65        Subject; and
                                                                                 outputting the determined authoritativeness in association
                                                                                    with the document.
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 29 of 30 Page ID #:210


                                                    US 7,167,871 B2
                           25                                                                     26
  2. The method of claim 1, wherein determining the set of               determining a set of document content feature values of a
document content feature values comprises extracting a                      document based on textual contents in the document,
subset of document content features from the plurality of                  the document providing information regarding a Sub
document content features.                                                 ject; and
   3. The method of claim 2, wherein extracting a subset of       5      determining at least one of textual authoritativeness value
document content features is performed using one or more                   or textual authority class for the document based on the
regression techniques or methods.                                           determined set of document content feature values
   4. The method of claim 3, wherein one or more regression                using a trained document textual authority model,
techniques or methods comprises a stepwise regression                      wherein determining the authoritativeness comprises
technique.                                                        10       determining a reliability of the document, the reliability
   5. The method of claim 2, wherein extracting a subset of                indicative of whether the information, as provided in
document content features is performed using one or more                   the document, is reliable regarding the Subject; and
variable selection techniques or methods.                                outputting the determined authoritativeness in association
  6. The method of claim 5, wherein one or more variable                    with the document.
                                                                  15
selection techniques or methods comprises one or more of                  17. The machine-readable medium according to claim 16,
mutual information technique and AdaBoost technique.                   wherein the plurality of document content features includes
   7. The method of claim 1, wherein determining the set of            at least one or more question marks, semicolons, numerals,
document content feature values comprises determining the              words with learned prefixes, words with learned suffixes,
set of document content feature values using one or more               words in certain grammatical locations, HTML features,
parsing techniques or methods.                                         abbreviations and classes of abbreviations, text characteris
   8. The method of claim 1, wherein determining the                   tics features, speech tagging features or readability indices
authoritativeness for the document comprises:                          features.
   providing the set of document content feature values to                18. The machine-readable medium according to claim 16,
      the trained document textual authority model; and           25   wherein determining the textual authoritativeness value or a
   determining a document textual authoritativeness value              textual authority class for the document comprises:
     based at least on the set of document content feature                extracting a plurality of document content features from
     values determined.                                                     each document;
   9. The method of claim 8, wherein determining a docu                  determining a set of document content feature values for
ment textual authoritativeness value is performed by pro          30       each document using one or more parsing techniques or
cessing the set of document content feature values using one                methods; and
or more statistical processes or techniques.                             determining a textual authoritativeness value or a textual
   10. The method of claim 8, wherein determining a docu                   authority class for the document by using one or more
ment textual authoritativeness value is performed by pro                   of metric regression or boosted decision tree algorithms
cessing the set of document content feature values using one      35        or methods.
or more metric-regression algorithms or methods.                          19. The machine-readable medium according to claim 16,
   11. The method of claim 8, wherein determining a docu               wherein determining the set of document content feature
ment textual authoritativeness value is performed by pro               values comprises determining the set of document content
cessing the set of document content feature values using an            feature values based solely on the information provided in
                                                                  40   the document.
AdaBoost algorithm model or method.
   12. The method of claim 1, wherein determining an                      20. The machine-readable medium according to claim 16,
authoritativeness for the document further comprising deter            wherein determining the reliability of the document com
mining a textual authority class for the document.                     prises determining, from the information within the docu
   13. The method of claim 1, wherein the plurality of            45
                                                                       ment, a background of an author of the document, an
document content features includes at least one or more                institutional affiliation of the author, whether the document
question marks, semicolons, numerals, words with learned               reads as if the document is well-researched, and whether the
prefixes, words with learned suffixes, words in certain                document has been reviewed or examined by others.
grammatical locations, HTML features, abbreviations and                  21. A textual authority determining system that deter
classes of abbreviations, text characteristics features, speech   50
                                                                       mines an authority of a document having a plurality of
tagging features or readability indices features.                      document content features, comprising:
   14. The method of claim 1, wherein determining the set of             a memory; and
document content feature values comprises determining the                a document textual authoritativeness value determination
set of document content feature values based solely on the                  circuit or routine that:
information provided in the document.                             55     determines at least a textual authoritativeness value for
   15. The method of claim 1, wherein determining the                      the document based on textual contents in the docu
reliability of the document comprises determining, from the                 ment by processing a set of document content feature
information within the document, a background of an author                  values determined for a subset of document content
of the document, an institutional affiliation of the author,                features extracted from the plurality of document con
whether the document reads as if the document is well             60        tent features using one or more of metric regression or
researched, and whether the document has been reviewed or                   boosted decision tree algorithms or methods, the docu
examined by others.                                                         ment providing information regarding a Subject,
   16. A machine-readable medium that provides instruc                      wherein determining the authoritativeness comprises
tions for determining the authority of a document having a                  determining a reliability of the document, the authori
plurality of document content features, instructions, which       65        tativeness indicative of whether the information, as
when executed by a processor, cause the processor to                        provided in the document, is reliable regarding the
perform operations comprising:                                              Subject; and
 Case 2:20-cv-10753 Document 1-7 Filed 11/25/20 Page 30 of 30 Page ID #:211


                                                   US 7,167,871 B2
                          27                                                                     28
  outputs the determined authoritativeness in association              24. The textual authority determining system of claim 21,
     with the document.                                              wherein the document textual authoritativeness value deter
   22. The textual authority determining system of claim 21,         mination circuit or routine determines the document content
wherein the plurality of document content features includes          feature values based solely on the information provided in
at least one or more question marks, semicolons, numerals,           the document.
words with learned prefixes, words with learned suffixes,               25. The textual authority determining system of claim 21,
words in certain grammatical locations, HTML features,               wherein determining the reliability of the document com
abbreviations and classes of abbreviations, text characteris         prises determining, from the information within the docu
tics features, speech tagging features or readability indices
features.                                                       10   ment, a background of an author of the document, an
   23. The textual authority determining system of claim 21,         institutional affiliation of the author, whether the document
further comprising a document content features extraction            reads as if the document is well-researched, and whether the
circuit or routine that determines a Subset of document              document has been reviewed or examined by others.
content features from the plurality of document content
features using a stepwise regression process.
